Citation Nr: 0116160	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the veteran service connection 
for PTSD and assigned a 30 percent disability rating, 
effective March 15, 1995.


FINDING OF FACT

The veteran's PTSD precludes him from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  In light 
of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

The present appeal arises from the veteran's contention that 
the disability rating assigned initially by the RO after the 
grant of service connection was not appropriate.  Because 
this case arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Although it is a May 2000 rating decision which gives rise to 
the present appeal, the service connection claim which led to 
the eventual grant of service connection (and thus the 
assignment of a disability rating) was received in March 
1995, and the RO has assigned an effective date of March 15, 
1995, for the disability rating.  Accordingly, the propriety 
of all ratings from March 15, 1995 to the present must be 
considered.

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The diagnostic criteria for rating psychiatric 
disabilities in effect prior to November 7, 1996, is clearly 
more beneficial to the veteran in this case.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 100 percent was 
warranted (1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.

In a May 1995 Social Security Administration decision, an 
Administrative Law Judge found that the veteran met the 
requirements for disability benefits, effective August 1994; 
the primary diagnosis was PTSD, and the secondary diagnosis 
was personality disorder.

At an August 1998 VA PTSD examination, it was noted that the 
veteran had worked at over a 100 jobs, the longest of which 
had lasted from 1987 to 1989.  The examination report 
reflected several Axis I diagnoses, including PTSD.  The 
examiner stated that the veteran's PTSD, alone, resulted in a 
GAF of 40.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met under the criteria in effect prior to 
November 7, 1996, as the veteran's PTSD has caused him to be 
unable to obtain or retain employment.  The Board finds that 
the medical evidence is consistent in showing that the 
veteran is unemployable.  The August 1998 VA examination 
report reflected a GAF, for PTSD alone, of 40, indicative of 
major impairment.  Further, the Social Security 
Administration has concluded that the veteran's PTSD 
symptomatology was the primary disability preventing him from 
obtaining or retaining employment.

The Board acknowledges that the veteran's record is not 
without some measure of ambiguity regarding the disabling 
characteristics of his PTSD.  More specifically, in addition 
to PTSD, the veteran has received diagnoses of alcohol 
dependence, as well as a borderline personality disorder.  A 
January 2000 VA examiner stated that while the veteran 
suffered from chronic PTSD, a significant portion of his 
psychiatric difficulties were due to his nonservice-connected 
personality disorder and alcohol abuse.  However, that same 
examiner did acknowledge that the veteran's "Vietnam 
service" exacerbated his alcohol dependence.

The need to distinguish the effects of one condition from 
those of another is not unique to mental disorders, but 
occurs whenever two conditions, one service connected and one 
not, affect similar functions or anatomic areas.  When it is 
not possible to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (1996) (commentary  accompanying amendments to VA 
regulations governing the rating of mental disorders).

Under such circumstances, it is not unreasonable, in the mind 
of the Board, to conclude that the veteran's PTSD is largely 
responsible for his inability to retain gainful employment.  
Accordingly, the criteria for the assignment of a 100 percent 
rating for PTSD throughout the entire period of the claim are 
met.  Johnson v. Brown, 7 Vet. App. 95 (1994); Fenderson.

In light of the foregoing decision, no benefit would flow to 
the veteran by adjudicating the issue of entitlement to a 
total disability rating based in individual unemployability 
due to service-connected disabilities (TDIU).  In this 
regard, the Board notes that the veteran's application for 
TDIU was not received until April 2000.

ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted.

The issue of entitlement to a total rating based on 
individual unemployability is dismissed.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

